Exhibit 10.9

 

LOGO [g49986image002.jpg]

 

This Service Agreement For End-User (“Agreement”) effective as of December 31,
2003 (“Effective Date”) is made and entered into by and between First Advantage
Enterprise Screening Corporation (“FAESC”) and The First American Corporation
and its affiliates and subsidiaries (“End-User”) and supersedes all previous
agreements entered into between End-User and FAESC.

 

SERVICE AGREEMENT FOR END-USER

 

1. Purpose & Scope of Services. End-User desires to obtain from FAESC consumer
reports for employment purposes (“Consumer Reports”) which include, but are not
limited to: credit information, motor vehicle records and driver’s license
information (“MVR”), criminal and non-criminal information, drug screening,
social security verifications, and other consumer-related information as
assembled by FAESC. As a condition to permitting End-User to obtain Consumer
Reports, FAESC requires End-User to enter into this Agreement. The specific
services that will be provided to End-User are defined in Schedule A, Scope of
Service.

 

2. End-User’s Obligations and Legal Compliance

2.1 End-User agrees that the Consumer Reports are being ordered for employment
purposes only and will be used for the purpose of evaluating the subject
(“Consumer”) for employment, promotion, reassignment, or retention as an
employee (“Employment Purposes”). End-User’s use of Consumer Reports for any
purpose other than Employment Purposes is PROHIBITED unless End-User
specifically notifies FAESC in writing that it intends to use a Consumer Report
for a permissible purpose other than Employment Purposes and obtains FAESC’s
written approval to use such Consumer Report for the other purposes prior to
End-User ordering such Consumer Report. FAESC’s approval does not warrant or
guaranty, expressly or implicitly, that such approved use shall be legally
permissible or in compliance with The Laws as defined hereinafter. End-User
shall consult with its own counsel to determine the legality and compliance of
such approved permissible use.

 

2.2 End-User, in ordering and using Consumer Reports for Employment Purposes and
other approved permissible purposes, understands its obligations under the
federal laws, including but not limited to, the Fair Credit Reporting Act
(“FCRA”), the Americans With Disabilities Act (“ADA”), the Drivers Privacy
Protection Act (“DPPA”), and applicable state and local laws including any
changes, supplements or amendments to applicable specific state forms,
certificates or documents, or such statutory rules, codes and regulations as
well as any case law interpreting such statutes, rules, codes and regulations
(collectively referenced herein as “The Laws”). End-User will comply with all
such obligations, and will be responsible for its own regulatory compliance and
staying current with all The Laws.

 

2.3 End-User shall not obtain from, rely on or hold FAESC responsible for any
information or opinions regarding The Laws provided by FAESC. Information
provided by FAESC does not replace or waive End-User’s compliance obligations
under The Laws or this Agreement. End-User acknowledges and agrees that it
should obtain such legal compliance information or any other advice regarding
The Laws from its own counsel. End-User hereby certifies and, with each order of
a Consumer Report from FAESC, continues to certify that End-User has filed all
applicable state forms required by The Laws and complies with The Laws, and will
use the Consumer Reports in compliance with The Laws.

 

2.4 End-User represents and warrants that prior to ordering Consumer Reports:
(i) End-User has given a clear and conspicuous disclosure to the Consumer, in a
document that consists solely of the disclosure, that End-User is obtaining a
Consumer report on the Consumer for Employment Purposes; and (ii) the Consumer
has authorized End-User in writing to obtain the Consumer Report for such
Employment Purposes.

 

2.5 Prior to taking any adverse action based in whole or in part on such
Consumer Report, End-User will provide the Consumer with a copy of the Consumer
Report, and a description in writing of the rights of the Consumer under the
FCRA in the form published by the Federal Trade Commission and comply with all
of provisions of The Laws relating to adverse actions.

 

2.6 End-User will not use any Consumer Report in violation of any federal or
state equal opportunity law or regulation; order any worker’s compensation
information on a Consumer unless End-User has made a conditional offer of
employment to the Consumer; or use such information in violation of the FCRA,
ADA, DPPA or any applicable state law, or any of The Laws.

 

End-User will retain the Consumer authorizations for at least five (5) years,
and will make available copies or originals of any or all such authorizations as
may be requested from time –to-time by FAESC. Prior to destroying any such
authorizations, End-User will notify FAESC and provide FAESC a reasonable
opportunity to obtain the authorizations at FAESC’s expense.

 

2.7 If Consumer Reports include MVRs, End-User shall be responsible for
understanding and for staying current with all specific state forms,
certificates of use or other documents or agreements including any changes,
supplements or amendments thereto imposed by the states (collectively referred
to as “Specific State Forms”) from which it will order MVRs. End-User certifies
that it has filed all applicable Specific State Forms required by individual
states.

 

2.8 If End-User is requesting verification of current employment status,
End-User represents and warrants that it has obtained permission from the
Consumer to contact the Consumer’s current employer to verify the Consumer’s
employment status for Employment Purposes.

 

2.9 End-User will verify the identities of the subjects of all Consumer Reports,
obtain the permission of each Consumer to obtain the Consumer Reports when
required under applicable federal and state laws in the form required under such
laws, and provide all notices and disclosures required under such laws.

 

2.10 End-User agrees not to resell, sub-license, deliver, display or otherwise
distribute any Consumer Reports to any third party except as required by law.
End-User further agrees that any information in the Consumer Reports will not be
shared with any third party.

 

2.11 In addition, by placing each order for a Consumer Report, End-User hereby
re-certifies its obligations as set forth herein this Section 2.

 

3. Warranties and Remedies. All CONSUMER REPORTS ARE PROVIDED “AS IS”. FAESC
MAKES NO REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, INCLUDING,
BUT NOT LIMITED TO, IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR
PARTICULAR PURPOSE, AND IMPLIED WARRANTIES ARISING FROM THE COURSE OF DEALING OR
A COURSE OF PERFORMANCE WITH RESPECT TO THE ACCURACY, VALIDITY, OR COMPLETENESS
OF ANY CONSUMER REPORT, THAT WILL MEET END-USER’S NEEDS, OR THAT WILL BE
PROVIDED ON AN UNINTERRUPTED BASIS, AND FAESC EXPRESSLY DISCLAIMS ALL SUCH
REPRESENTATIONS AND WARRANTIES. FAESC WILL NOT BE LIABLE FOR ANY INDIRECT,
INCIDENTAL, CONSEQUENTIAL, OR SPECIAL DAMAGES FOR LOSS OF PROFITS, WHETHER
INCURRED AS A RESULT OF NEGLIGENCE OR OTHERWISE, EVEN IF FAESC HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING ANYTHING TO THE CONTRARY,
FAESC AGREES TO BE RESPONSIBLE FOR ACTUAL DAMAGES TO THE EXTENT OF AND MAXIMUM
STATED HEREIN FOR THIRD PARTY CLAIMS DIRECTLY RESULTING FROM FAESC’S SOLE
NEGLIGENCE IN ASSEMBLING THE CONSUMER REPORT. FAESC’s maximum aggregate
liability for damages in connection with Consumer Reports will not exceed an
amount equal to the price paid by End-User to FAESC for such Consumer Report at
issue. End-User shall indemnify, defend and hold harmless FAESC from and against
any and all claims, suits, proceedings, damages, costs, expenses (including,

 

Client Initials:  

/s/    PSK        

--------------------------------------------------------------------------------

 

1



--------------------------------------------------------------------------------

without limitation, reasonable attorneys’ fees and court costs) brought against,
or suffered by, any third party arising or resulting from, or otherwise in
connection with End-User’s: i) use of the Consumer Reports, ii) breach of any of
its representations, warranties, or agreements as stated herein, and/or iii)
NEGLIGENCE or WILLFUL misconduct.

 

4. Data and Internet. End-User shall not use the data from Consumer Report
supplied by FAESC to directly or indirectly compile, store, or maintain the data
to develop its own source or database of Consumer Reports. The Internet shall
not be used to market Consumer Reports directly to the Consumer.

 

5. Additional Restrictions. FAESC may from time-to-time impose additional
restrictions, procedures or processes upon the use and/or delivery of the
Consumer Reports, which it believes to be prudent to ensure compliance with The
Laws, The Specific State Forms and/or the security, privacy or confidentiality
of the Consumer Reports.

 

6. Fees. In consideration of the Consumer Reports supplied herein, End-User
agrees to pay the fees or other charges for services as set forth in Schedule B,
which shall be nonrefundable. End-User agrees to pay for services immediately
upon receipt of monthly billing and further agrees to pay a finance charge of
the greater of 1.5% per month or the maximum rate allowed by law for any account
in arrears. If the account goes to collection, End-User agrees to pay all
collection expenses, including attorneys’ fees and court costs.

 

7. Term and Termination

7.1 The term of this Agreement shall begin on the Effective Date and will
continue for a period of two (2) year(s) from the Effective Date unless earlier
terminated, renewed or extended in accordance with the terms of this Agreement.
This Agreement will renew automatically for successive one (1) year periods
unless either party gives written notice to the other party of its intent not to
renew no less than thirty (30) days prior to the end of the term.

 

7.2 Either party may terminate this Agreement without cause by providing ninety
(90) days’ prior written notice, or terminate with cause, as defined as a
material breach of this Agreement, with thirty (30) days’ prior written notice,
subject to a 30 day right to cure.

 

8. General Provisions

8.1 Severability. If any of the provisions of this Agreement becomes invalid,
illegal or unenforceable in any respect under any law, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired.

 

8.2 Survival and Modifications. Any provision of this Agreement, which
contemplates performance subsequent to the termination of this Agreement, shall
so survive such expiration or termination and shall continue in full force and
effect until fully satisfied. No change or modification may be made to this
Agreement except in writing executed by End-User and FAESC.

 

8.3 Execution. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. A signature on a copy of this Agreement
received by either party by facsimile is binding upon the other party as an
original. The parties shall treat a photocopy of such facsimile as a duplicate
original. The individuals signing below represent that they are duly authorized
to do so by and on behalf of the party for whom they are signing.

 

8.4 Governing Law and Forum. This Agreement shall be interpreted in accordance
with the laws of the state of Florida. All litigation arising out of this
Agreement shall be commenced in Florida, and the parties hereby consent to such
jurisdiction and venue.

 

8.5 Relationship. Neither party is a partner, joint venturer, agent or
representative of the other party solely by virtue of this Agreement. Neither
party has the right, power or authority to enter into any contract or incur any
obligation, debt or liability on behalf of the other party.

 

8.6 Uncontrollable Events. FAESC shall not be liable for any delay or failure in
its performance of any of the acts required by this Agreement when such delay or
failure arises for reasons beyond its reasonable control. The time for
performance of any act delayed by such causes shall be postponed for a period
equal to the delay.

 

8.7 Assignment. End-User may not assign or transfer this Agreement without the
prior written consent of FAESC. FAESC may revise the provisions or terminate
this Agreement immediately upon written notice if End-User is the debtor in a
bankruptcy action or in an assignment for the benefit of creditors or in any
other position of financial distress, or if End-User undergoes a change of
ownership.

 

8.8 Notices. Any notice by either party shall be given in writing and delivered
personally by messenger, private mail courier service, or sent by registered or
certified mail, return receipt requested, postage prepaid to the addresses
listed below.

 

8.9 Miscellaneous. Headings of each section shall have no effect upon the
construction or interpretation of any part hereof. This Agreement shall be
construed as if it were jointly prepared. The Schedules to this Agreement
constitute integral parts and are hereby incorporated into this Agreement by
this reference.

 

To be completed by End-User

 

Agreed to by: Parker S. Kennedy                             

                      Title: Chairman, President and Chief Executive
Officer            

                        (please print name)

           

Company Name: The First American Corporation

       

Address: 1 First American Way                               

  City: Santa Ana               State: California               Zip Code: 92707

Signature: /s/    Parker S. Kennedy                          

      Date: January 1, 2004       

 

Accepted by: John C. Lamson                                  

                      Title: Executive Vice President             

                        (please print name)

           

Company Name: First Advantage Enterprise Screening Corporation

       

Address: 805 Executive Center Drive West, Suite 300

  City: St. Petersburg   State: Florida                   Zip Code: 33702

Signature: /s/    John C. Lamson                              

      Date: January 1, 2004      

 

2



--------------------------------------------------------------------------------

ACCESS SECURITY REQUIREMENTS

 

It is a requirement that all end users take precautions to secure any system or
device used to access consumer credit information. To that end, the following
requirements have been established:

 

• Your account number and password must be protected in such a way that this
sensitive information is known only to key personnel. Under no circumstances
should unauthorized persons have knowledge of your password. The information
should not be posted in any manner within your facility.

 

• Any system access software you may use, whether developed by your company or
purchased from a third party vendor, must have your account number and password
“hidden” or embedded so that the password is known only to supervisory
personnel. Each user of your system access software must then be assigned unique
log-on passwords.

 

• Your account number and passwords are not to be discussed by telephone to any
unknown caller, even if the caller claims to be an employee.

 

• The ability to obtain credit information must be restricted to a few key
personnel.

 

• Any terminal devices used to obtain credit information should be placed in a
secure location within your facility. Access to the devices should be difficult
for unauthorized persons.

 

• Any devices/systems used to obtain consumer reports should be turned off and
locked after normal business hours, when unattended by your key personnel.

 

• Hard copies and electronic files of consumer reports are to be secured within
your facility and protected against release or disclosure to unauthorized
persons.

 

• Hard copy consumer reports are to be shredded or destroyed, rendered
unreadable, when no longer needed and when it is permitted to do so by
applicable regulations(s).

 

• Electronic files containing consumer report data and/or information will be
completely erased or rendered unreadable when no longer needed and when
destruction is permitted by applicable regulation(s).

 

• Software cannot be copied. Software is issued explicitly to you solely to
access reports for permissible purposes.

 

• Your employees will be forbidden to attempt to obtain credit reports on
themselves, associates or any other persons, except in the exercise of their
official duties.

 

Any person who knowingly and willfully obtains information on a consumer from a
consumer reporting agency under false pretenses, shall be fined under title 18,
United States Code, imprisoned for not more than 2 years, or both.

 

I AGREE TO COMPLY WITH THE ACCESS SECURITY REQUIREMENTS NOTED HEREIN AND CERTIFY
THAT I AM AUTHORIZED BY THE COMPANY TO AGREE TO THESE ITEMS HEREIN ON ITS
BEHALF.

 

Agreed to by: Parker S. Kennedy                             

                      Title: Chairman, President and CEO            

                                (please print name)

           

You/Employer/Company Name: The First American
Corporation                                      
                                        

Address: 1 First American Way                              
                                        
                                                                 

City: Santa Ana                                                            
State: CA               Zip Code: 92707    

Signature: /s/    Parker S. Kennedy                           
                     

  Date: (MM/DD/YYYY): 12/31/2003    

 

3



--------------------------------------------------------------------------------

Schedule A

 

SCOPE OF SERVICES

 

End-User will order from FAESC Consumer Reports and FAESC will supply Consumer
Reports with information it retrieves from official sources, if available, and
assemble the retrieved official information to complete an End-User request for
the issuance of a Consumer Report for Employment Purposes.

 

The End-User will specify what information will be contained in the Consumer
Report with each request for a Consumer Report to be created for Employment
Purposes. Fees will be assessed for each of the products requested as described
in Schedule B.

 

Ordering of Consumer Reports will occur with the acceptance of a specific order
for service(s) designating the type of information that is to be obtained along
with the required personal data, which the End-User has legally obtained,
necessary to complete the search, and receipt of required release forms.

 

End-User hereby warrants it has obtained the legally necessary permission from
prospective employee for the information End-User is requesting FAESC to obtain
in a Consumer Report. End-User shall indemnify and hold harmless FAESC for any
claims relating to a violation of the foregoing.

 

Consumer Reports will contain one or more of the following services offered by
FAESC as so specifically ordered by the End-User after obtaining permission from
the prospective employee or Consumer and providing full, proper, and legal
disclosure:

 

• Criminal Records—Assembled from County Repositories, Statewide Repositories or
Federal courts. These records will be searched to reveal reportable public
records.

 

• Civil Records—Assembled from County, or Federal jurisdictions. Discloses civil
lawsuits filed by or against the applicant.

 

• Credit Reports—Retrieved from one of the three major credit bureaus, Equifax,
Experian, or TransUnion. Will provide debt load, payment history and any public
record information (liens, judgments, and bankruptcies).

 

• Social Security Number—Obtain social security number trace through a major
credit bureau (by way of example Experian, Equifax or TransUnion).

 

• Motor Vehicle Report—State Department of Motor Vehicles records are assembled
to provide information on individual driving records. For some states certain
restrictions may limit the availability of or method of delivery of Motor
Vehicle Records.

 

• Education Verification—Investigation of education and degrees obtained.

 

• Prior Employment Verification—Investigation of employment history, including
current employers if End-User has obtained express permission from prospective
employee or Consumer as specifically provided. Provides a confirmation that the
information is complete as presented.

 

• Military Records—Assembled from the Armed Forces online database, the official
military record repository, and/or contact with the unit served. Confirms the
branch of service, years served, and pay grade.

 

• Reference and Professional License Checks—Contact the regulatory agencies and
references provided. Provide a confirmation that the information is complete as
presented.

 

• Workers Compensation—Assembled from the state compensation agency as a
post-employment search only.

 

• Other Reports—Assembled from official and/or regulatory sources and direct
confirmation of information provided. Cumulative Medicaid Sanctions, Child or
Elder Abuse Registry Searches, Employment and Earnings, Federal Aviation
Administration License Verification Federal Communications Commission License
Verification, and Honors and Awards.

 

• Substance Abuse Screening—Nationwide site collection, on-site drug and alcohol
testing, SAMSHA approved laboratories, Certified Medical Review, DOT compliance
and billing reconciliation.

 

Customer Service and Technical Support will be provided at no charge Monday
through Friday, 8:00 a.m. to 8:00 p.m.

 

4



--------------------------------------------------------------------------------

LOGO [g49986image002.jpg]

 

SCHEDULE B

 

Service

--------------------------------------------------------------------------------

   Price


--------------------------------------------------------------------------------

  

Turnaround

--------------------------------------------------------------------------------

Social Security

   $ 3.50    15 minutes

Consumer Credit

   $ 5.00    15 minutes

Education Verification

   $ 8.00    1-3 days

Prior Employer Verification—per employer

   $ 8.00    1-3 days

Prior Employer / DOT questions—per employer

   $ 10.00    1-3 days

Reference—Personal or Professional/Technical

   $ 8.00    1-3 days

Professional License Verification

   $ 8.00    1-3 days

FAA or FCC License Verification

   $ 12.00    1-3 days

Statewide Sexual Offender Registry

   $ 10.00    varies by state

Office of the Inspector General Debarement

   $ 8.00    1 day

Prohibited Parties Database (includes OFAC)

   $ 13.00    1 day

County Criminal (per county level court)

   $ 9.00    1—2 days average

Statewide Criminal (per state)

   $ 9.00    varies by state

Statewide Department of Corrections

   $ 9.00    varies by state

Federal Criminal (per court)

   $ 18.00    3-4 days

NationScan Criminal Search

   $ 14.00    30 minutes

Civil Search—per County Court

   $ 18.00    3-4 days

Civil Search—per Federal Court

   $ 18.00    3-4 days

Workers Compensation Claims

   $ 8.00    varies by state

Driving Record (MVR)

   $ 1.75    22 states instant varies by state

Commercial Drivers License Information System

   $ 5.00    15 minutes

Standard Lab Based Drug Screening (PSC)

   $ 27.50     

 

Prices are subject to that certain Amended and Restated Services Agreement,
dated January 1, 2004, between First Advantage Corporation and the First
American Corporation, including Section 2.3(a) which requires services to be
offered at rates and on terms no less favorable than those generally offered to
third parties, and any amendment thereto.

 

All prices exclude out of pocket expenses such as court fees, school
transcripts, registry fees and 900# fees to verify employment and education.
Prices are subject to change without prior notice.

 

All turnaround times listed are approximate and based on actual business days.
Turnaround time may vary due to holidays and other governmental delays.

 

Additional services available upon request.

 

5